 
 
I 
108th CONGRESS 2d Session 
H. R. 4716 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Ms. Waters introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the Secretary of the Interior to study the suitability and feasibility of designating Ballona Bluff, located in Los Angeles, California, as a unit of the National Park System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ballona Bluff Protection Act. 
2.National park service study regarding ballona bluff in los angeles, california 
(a)FindingsCongress finds the following: 
(1)Ballona Bluff is the last undeveloped bluff top of the Ballona Escarpment, a natural formation that stretches approximately 3.5 miles from Santa Monica Bay to the Centinela Pass. 
(2)Ballona Bluff is the last undeveloped upland habitat of the Ballona wetlands system. 
(3)Ballona Bluff provides foraging, nesting, and resting habitat for many species of birds and other wildlife. 
(4)Human occupation of Ballona Bluff began at least 6500 years ago. 
(5)Ballona Bluff contained a site determined to be eligible for inclusion in the National Register of Historic Places. 
(6)Human remains and grave-associated artifacts have been discovered on Ballona Bluff. 
(7)Ballona Bluff possesses commanding views of the Los Angeles Basin from Santa Monica Bay to the San Gabriel Mountains. 
(8)The public has enjoyed the passive recreational use of Ballona Bluff for half a century. These recreational activities have included hiking, jogging, and viewing wildlife. 
(b)DefinitionsFor the purposes of this section: 
(1)Ballona bluffThe term Ballona Bluff means the approximately 44 acres of land known by that name and also known as West Bluffs and located west of Lincoln Boulevard between Marina del Rey and Los Angeles International Airport in Los Angeles, California. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(c)StudyThe Secretary shall, in consultation with the State of California— 
(1)carry out a study regarding the suitability and feasibility of designating Ballona Bluff as a unit of the National Park System; and 
(2)consider management alternatives for Ballona Bluff. 
(d)Study process and completionExcept as provided by subsection (e) of this section, section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct and completion of the study required by this section. 
(e)Submission of study resultsNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the results of the study. 
 
